Citation Nr: 1618220	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-25 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating higher than 20 percent for cervical spine joint space narrowing and anterior intervertebral osteophytes.

2. Entitlement to a rating higher than 40 percent can for lumbar spine intervertebral disc space narrowing and desiccation with degenerative bone marrow changes and pain radiating, to left thigh.

3. Entitlement to a rating higher than 10 percent for mild hallux valgus, left foot, with hammertoe deformity of the second metatarsal phalangeal joint.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) for the period January 1 to 19, 2011.

5. Entitlement to service connection for a disability characterized as elevated glucose.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.
7. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

8. Entitlement to service connection for bilateral hearing loss.

9. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to September 1985, and from December 2003 to March 2005. 

This appeal to the Board of Veterans' Appeals (Board) arose from  rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California. A June 2009 rating decision continued a 20-percent rating for the cervical spine disability; a 40-percent rating for the lumbar spine disability; and, a noncompensable rating for the post-operative residuals of hallux vagus with hammer toe of the left foot. An August 2010 rating decision denied entitlement to service connection for elevated glucose, and determined new and material evidence was not received to reopen the hearing loss and tinnitus claims.  The Veteran appealed those determinations. An October 2014 rating decision granted a 10-percent rating for the left foot disability, effective in November 2006.
An April 2006 rating decision granted service connection for the cervical spine, lumbar spine, and left foot disabilities and assigned initial ratings; and, denied entitlement to service connection for bilateral hearing loss and tinnitus. The Veteran timely appealed that decision, and a Statement of the Case (SOC) was issued in April 2008.  The Veteran did not, however, perfect the appeal by submitting a Substantive Appeal.  See 38 C.F.R. §§ 19.32, 20.200 (2015).  Hence, the Board has styled the issues of the case as shown on the title page. The Board takes jurisdiction of the TDIU issue as part of the Veteran's claims for increased ratings. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In December 2015, the Veteran testified at a Board hearing via video conference (VTC) before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The issues of entitlement to service connection for polyneuropathy of both lower extremities as due to service-connected posttraumatic stress disorder (PTSD)-related alcohol dependence; a heart disorder claimed as coronary artery disease; and, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability characterized as blood in the urine have been raised by the record in the Veteran's hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). The Board notes the recent amendment to VA regulations as they pertain to the specific and limited manner and methods by which a claim can be initiated and filed. See 38 C.F.R. §§ 3.1(p), 3.150, 3.155, 3.160 (2015).  The Board, however, also notes that Section 19.9(b) which provides that the Board "shall refer to the [AOJ] for appropriate consideration and handling in the first instance, all claims reasonably raised by the record that have not been initially adjudicated by the [AOJ], except for claims over which the Board has original jurisdiction." Hence, the noted claims are referred to the AOJ.
The Veteran has Virtual and VBMS VA paperless claims files which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A total rating for PTSD and special monthly compensation due to being housebound have been in effect since January 20, 2011.

2. The Veteran's cervical spine disability manifests with painful motion on forward flexion of 0 to 15 degrees or less.  Ankylosis has not manifested.

3. The Veteran's lumbar spine disability manifests with motion on forward flexion of 0 to 30 degrees or less. Incapacitating episodes having a duration of at least 6 weeks during a 12-month period have not manifested during the rating period on appeal. Ankylosis has not manifested.

4. The Veteran's left foot hallus valgus manifests with post-surgical resection of the metatarsal head.  Fewer than all toes of the left foot manifest with hammer toe.

5. For the period January 1 to 19, 2011, the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment.

6. There is no currently diagnosed disorder associated with elevated glucose.

7. An April 2006 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the decision.

8. The Veteran did not perfect the appeal by submitting a Substantive Appeal in response to the April 2008 SOC.

9. The evidence added to the record since the April 2006 rating decision triggers additional assistance to the Veteran or raises a reasonable possibility of proving the claims.  


CONCLUSIONS OF LAW

1. The requirements for an evaluation of 30 percent, and no higher, for cervical spine disability are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula), Diagnostic Code (DC) 5010-5237 (2015).

2. The requirements for an evaluation higher than 40 percent for lumbar spine disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.71a, General Formula, DC 5010-5243.

3. The requirements for an evaluation higher than 10 percent for hallux valgus with hammer toe disability, left foot, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.71a, DC 5280-5282.

4. The requirements for a TDIU for the period January 1 to 19, 2011 are met. 38 U.S.C.A. §§ 1155; 38 C.F.R. § 3.340, 3.341, 4.16.

5. The requirements for entitlement to service connection for a disability characterized by elevated glucose are not met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1137, 1153, 1154, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

6. The April 2006 rating decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

7. New and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss has been received. The claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

8. The April 2006 rating decision that denied entitlement to service connection for tinnitus is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

9. New and material evidence to reopen a claim of entitlement to service connection for tinnitus has been received. The claim is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application. Prior to issuance of the rating decisions appealed, the RO-via letters dated in January 2009 and March 2010, provided the Veteran time- and substantially content-compliant VCAA notice. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); VAOPGCPREC 6-2014 (Nov. 2014); 38 C.F.R. § 3.159(b)(1). The January 2009 letter did not apprise the Veteran of the rating criteria for his disabilities. See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I). The Board, however, finds no prejudice. The SOC informed the Veteran of the applicable rating criteria for his disabilities. Second,  the Court of Appeals modified the holding of the lower court. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009) (Vazquez-Flores II). Finally, neither the Veteran nor his representative asserted any specific prejudice as a result of the oversight.  See Shinseki v. Sanders, 556 U.S. 396 (2009). Hence, the Board finds VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment and personnel records, his VA treatment records, and VA examination reports are in the claims file. The examination reports reflect that the examiners reviewed the Veteran's electronic records, considered his lay reported history, and provided reasons for their opinions. Hence, the Board finds the examinations adequate for review purposes. See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran and his wife that ensured their testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence the Veteran might seek that would support and prove his claim.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion. Id.

Spine Disabilities

By way of history, as noted earlier, an April 2006 rating decision granted service connection for the cervical and lumbar spine disabilities and assigned initial ratings of 10 percent each, both effective in March 2005.  The rating decision assigned the cervical spine rating under DC 5010-5237, to indicate arthritis and cervical spine strain; and, the lumbar spine rating under 5243-5010 to indicate intervertebral disc syndrome (IVDS). A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27. VA received the Veteran's claim for increased ratings in November 2008.

Rating Criteria

DC 5010 rates arthritis due to trauma, which is rated under the criteria for degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides that degenerative arthritis established by X-ray is rated on the basis of limitation of motion (LOM) under the appropriate DCs for the joint involved. Spine disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine. See 38 C.F.R. § 4.71a.

The current spine rating criteria provide specific values for range of motion (ROM) of the cervical and thoracolumbar (thoracic and lumbar) spine.  For the cervical spine, normal ROM on forward flexion is 0 to 45 degrees; backwards extension, 0 to 45 degrees; lateral flexion, 0 to 45 degrees; and, lateral rotation, 0 to 80 degrees.  See 38 C.F.R. § 4.71a, Plate V.
As concerns the cervical spine, the General Formula provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 30-percent rating is warranted for forward flexion limited to 15 degrees or less.  A 20-percent rating applies if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, if the combined range of motion (CROM) of the cervical spine is not greater than 170 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  For forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, a 10-percent rating applies. Id.

Discussion

The Veteran's treatment records note his complaints of constant pain. A December 2008 MRI examination of the cervical spine showed disc bulges at C3/4, C5/6, and C6/7, and disc space narrowing. The March 2009 VA fee-basis examination report reflects that the examiner reviewed the Veteran's electronic records and took an extensive history from the Veteran, whom the examiner deemed a reliable historian. The Veteran reported complaints of constant pain, giving away, weakness, and stiffness. The Veteran assessed his pain as 9-10/10, even when at rest. He reported further that his pain radiated to the upper extremities; and, almost any activity triggered flare-ups. At the time of the examination, he still worked full time for the Department of Defense (DOD) as a vehicle maintenance inspector.

The examiner noted that the Veteran had difficulty getting up onto the examination table, so the examination was conducted with the Veteran seated. The examiner also noted that it was difficult to assess range of motion (ROM), motor strength, and sensation secondary to the Veteran's complaints of pain. Physical examination of the cervical spine revealed normal posture but a flattened lordosis. There was paraspinal tenderness and mild spasm. ROM testing revealed forward flexion to 25 degrees; backwards extension to 30 degrees; lateral flexion to 30 degrees bilaterally; and, lateral rotation to 40 degrees bilaterally, with pain on motion in all spheres.  The examiner diagnosed traumatic arthritis.

Upon receipt of the examination report, in a March 2009 rating decision, the RO increased the cervical spine rating from 10 to 20 percent, as ROM on forward flexion was better than 0 to 15 degrees.  The RO, however, did not note the examiner's DeLuca findings. The examiner noted that based on repetitive-use testing, he opined that the Veteran would experience an additional loss of 20 degrees of ROM due to pain, weakness, etc. An additional loss of 20 degrees would, of course, reduce the motion on forward flexion to 15 degrees or less. Hence, the Board finds that the Veteran's cervical spine more nearly approximated a 30-percent rating. 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, DC 5010-5237.

In the absence of ankylosis, 30 percent is the maximum rating for LOM. 38 C.F.R. § 4.71a, General Formula, DC 5237.  In addition to the fact that the presence of ROM, even though limited, indicates the absence of ankylosis, the General Formula provides a specific definition of ankylosis. See 38 C.F.R. § 4.71a, General Formula, Note (5).  Neither the Veteran's treatment records nor examination reports note any finding of ankylosis. Thus, the Board finds that there is no factual basis for a higher rating based on ankylosis.

At the hearing, the Veteran testified to numbness and tingling in his upper extremities. A May 2014 rating decision granted service connection for peripheral neuropathy of each upper extremity as due to the Veteran's PTSD-related alcohol dependence and assigned an initial rating of 10-percent for each extremity, effective in July 2013.  There is no indication that the Veteran appealed either the initial rating or effective date.  Further, as noted, the rating decision reflects that the disability is not associated with the Veteran's cervical spine disability.  Hence, it is not before the Board. The Board notes it to indicate that the Veteran has been compensated for the symptoms to which he testified.

Lumbar Spine

For the thoracolumbar spine, normal ROM on forward flexion is 0 to 90 degrees; backwards extension, 0 to 30 degrees; lateral flexion and lateral rotation, 0 to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V.

As concerns the lumbar spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40-percent rating applies if forward flexion of the thoracolumbar spine is 0 to 30 degrees or less. A 20-percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, General Formula.

The General Formula requires IVDS to be rated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, General Formula, DC 5243. An incapacitating episode is defined as a period of acute signs and symptoms due to IVS that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note 1. When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id., Note 2.

Discussion

The Veteran's reported symptoms at the March 2009 examination were set forth earlier, and are incorporated here by reference. Physical examination of the thoracolumbar spine revealed no scoliosis, tenderness, or spasm. ROM was 0 to 30 degrees on forward flexion; backwards extension to 5 degrees; and, lateral flexion and rotation were 0 to 5 degrees bilaterally.

Upon receipt of the examination report, the March 2009 rating decision increased the rating for the lumbar spine from 10 to 40 percent. In the absence of unfavorable ankylosis of the thoracolumbar spine, 40 percent is the highest rating allowable for LOM. 38 C.F.R. § 4.71a, General Formula. As noted earlier, the Veteran's disability is rated under DC 5243, which requires evaluation on the basis of incapacitating episodes. Id., DC 5243, Note (1).

In order for the Veteran's IVDS to warrant a rating higher than 40 percent, there must have been incapacitating episodes of a total duration of at least 6 weeks over the prior 12 months. DC 5243.  The March 2009 examination report reflects that the Veteran reported two incapacitating episodes over the prior 12 months, but he did not report a length. As noted, the Veteran still worked full time at the time of the examination. The Veteran's treatment records do not note or otherwise indicate physician-ordered bed rest during the rating period on appeal. Thus, the Board finds no factual basis for a rating higher than 40 percent on the basis of incapacitating episodes.  Id. Neither the Veteran's outpatient records nor his examination reports reflect that his thoracolumbar spine manifested with forward flexion of 0 to 30 degrees or less earlier than the date VA received his claim for an increased rating, November 2008. See 38 C.F.R. § 3.400(o).

In as much as the lumbar spine disability is rated on the basis of the objective chronic orthopedic and neurological manifestations, as noted, 40 percent is highest allowable rating for the chronic orthopedic symptoms, which are rated on the basis of LOM.  The Board nonetheless notes the Veteran's hearing testimony, and the entries in his treatment records, about his complaints of numbness and tingling, etc., of his lower extremities. A number of those entries indicate that the symptoms are due to alcohol-induced neuropathy. Hence, to address the Veteran's neurological symptoms, this matter is discussed further in the remand portion of this decision below.

Left Hallux Valgus With Hammer Toe
The maximum allowable schedular rating for this disability is 10 percent.  That rating is provided if there has been an operation with resection of the metatarsal head, or there are symptoms severe enough to equal amputation of the great toe.  38 C.F.R. § 4.71a, DC 5280. A 10-percent rating is warranted for hammer toe where all toes of the affected foot manifest with hammer toe. Otherwise, a noncompensable rating is warranted. 38 C.F.R. § 5282.

Discussion

As noted earlier, the June 2009 rating decision continued a noncompensable rating for the left foot disability. At the March 2009 examination, the Veteran complained of foot pain, but he did not distinguish between pain due to hallux valgus and that which was due to his nonservice-connected bilateral flat foot disability.  The May 2014 examination report reflects that he reported intermittent left foot pain and occasional pain of the left second toe.  The Veteran denied any functional loss or impairment.  The examiner noted that the surgical procedure the Veteran underwent in September 2006 was equivalent to a resection of the metatarsal head.  As concerns the left hammer toe deformity, the examiner noted that there was a slight overriding of the second toe over the great toe.

Upon receipt of the examination report, the AMC, in an October 2014 rating decision granted a 10-percent rating for the left hallux valgus, effective November 1, 2006, the day after the temporary 100-percent rating expired.

As set forth earlier, 10-percent is the sole compensable rating allowable for hallux valgus.  38 C.F.R. § 4.71a, DC 5280.  In as much as fewer than all toes of the left foot manifest with hammer toe, a compensable rating is not warranted.  38 C.F.R. §§ 4.31, 4.71a, DC 5282. The examiners at both the March 2009 and October 2014 examinations noted that the surgical scar from the metatarsal resection was well healed and nontender; and, except for the hammer toe, X-rays were read as unremarkable. Hence, there is no factual basis for a separate rating for a painful scar or other symptomatology. See 38 C.F.R. § 4.118. DC 7804.

The Veteran is entitlement to a staged rating for any part of the reporting period that either of his disabilities manifested at a more severe rate. See Hartfield, 21 Vet. App. 505. The facts of this case, however, to include the Board's allowance for the cervical spine disability, is that the disabilities have received the highest allowable schedular rating since the date VA received the Veteran's claim, which is the earliest effective date allowable; and, they have manifested at the same degree of severity throughout the entire rating period on appeal.  38 C.F.R. § 3.400(o). Hence, there is no factual basis for a staged rating for any part of the rating period.
 
As concerns extraschedular consideration, as discussed earlier, the Veteran's spine and left foot disabilities were rated in accordance with the schedular rating criteria for each disability. See 38 C.F.R. § 4.71a, General Formula; 4.71a, DCs 5280, 5282; see also Drafters Analysis, 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003). This means that the Veteran's spine and left foot disabilities do not present with an exceptional disability picture.  In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of  higher ratings on an extraschedular basis.  38 C.F.R. § 3.321(b)(1). Further, neither the Veteran's outpatient records nor the examination reports indicate that either disability aggravates the other. See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2015).

Unemployability

As noted earlier, a total rating for PTSD and SMC due to being housebound have been in effect since January 20, 2011. In light of the fact that the Veteran is already in receipt of SMC under 38 U.S.C.A. § 1114 in addition to a total rating, any further consideration of a total disability rating based on a TDIU due to his other service-connected disabilities is rendered moot from January 20, 2011 forward.  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (citing Akles v. Derwinski, 1 Vet. App. 118, 121 (1991)). The Board now considers the brief period in issue prior to January 20, 2011.  Id.

Prior to January 20, 2011, the Veteran's total combined rating was 70 percent, which was based on four disabilities for which compensable ratings were in effect: the cervical spine, rated at 30 percent; the lumbar spine, rated at 40 percent; post-traumatic headaches, rated at 10 percent; and, left hallux valgus, rated at 10 percent. Thus, regardless of whether the cervical and lumbar spine disabilities are deemed one disability, the Veteran meets the criteria for schedular consideration. See 38 C.F.R. § 4.16(a).

The Veteran testified that he worked as vehicular maintenance inspector. His duties entailed being able to crawl under vehicles as well as mounting them. He testified that his neck and low back disabilities reached the point where he no longer could perform those functions.

The evidence of record, including the Veteran's hearing testimony, reflects that the Veteran continued to work through 2010. Hence, a period of less than one month is in issue. Nonetheless, for however it may impact his VA compensation, the Board finds that the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment as of January 1, 2011. 38 C.F.R. §§ 3.340, 3.341, 4.16.

In reaching this decision the Board considered the doctrine of reasonable doubt and applied it where applicable. See 38 C.F.R. § 4.3.  

New and Material Evidence

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss as an organic disease of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995).   
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Background of Initial Claims

In April 2005, the Veteran applied for VA compensation for bilateral hearing loss and tinnitus. An April 2006 rating decision reflects that the service treatment records were negative for any complaints related to hearing loss or tinnitus; and, that the Veteran failed to report for an examination to determine if a current hearing loss or tinnitus disability manifested.  Hence, the claims were denied. A May 2006 RO letter informed the Veteran of the decision and of his rights to appeal.
VA received the Veteran's timely appeal in January 2007. In February 2008, the Veteran again failed to report for an examination. The April 2008 SOC reflects that a DRO confirmed the denial of entitlement to service connection. The Veteran did not perfect his appeal by submission of a Substantive Appeal. See 38 C.F.R. §§ 19.32, 20.200, 20.302. Hence, the April 2006 rating decision became final.

A March 2009 rating decision confirmed the denial due to non-receipt of new and material evidence. Later in March 2009, after issuance of the March 2009 rating decision, the RO received additional VA treatment records which included a hearing consult conducted in July 2006.  The consult noted that the Veteran's complaints of occasional right ear pain since approximately 2003. He also reported acoustic trauma due to being in the proximity of an IED explosion in Iraq, and that he had experienced constant tinnitus ever since the event. The audiograms showed both ears to manifest normal hearing at the frequencies used for VA disability purposes. See 38 C.F.R. § 3.385. Speech discrimination was 88 percent in the right ear, and 92 percent in the left. The consult did not note whether the Maryland CNC Test was used to determine speech discrimination. See id.

A June 2009 rating decision determined that the July 2006 VA hearing consult did not constitute new and material evidence, as the puretone thresholds were normal, and that the Veteran denied ringing of the ears at his physical examination for release from active duty. As a result, the prior denials were confirmed. The rating decision did not comment on the speech discrimination scores. The Veteran's August 2009 NOD limited his appeal to the increased ratings awarded for his spine disabilities. In January 2010, however, the Veteran submitted an entry from his reserve service personnel records which noted a significant increase in hearing loss. In a February 2010 correspondence, the Veteran informed the RO that the document was submitted to support his hearing loss and tinnitus claims. An August 2010 rating decision considered the evidence and continued to deny a reopening of the claims. The rating decision did not note or comment on a May 2010 VA hearing test that showed bilateral hearing loss. The Veteran perfected an appeal of that determination. Thus, in light of the above, the April 2006 rating decision is the last final rating decision on the issues of entitlement to service connection for bilateral hearing loss and tinnitus. See Beraud v. Shinseki, 766 F.3d 1402, 1407 (Fed. Cir. 2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); see also Mitchell v. McDonald, 27 Vet. App. 431 (2015); 38 C.F.R. § 3.156(b).

New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id., at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The evidence added to the record since the April 2006 rating decision, in addition to that already noted, includes a May 2010 audio examination that shows bilateral hearing loss, and the Veteran's sworn testimony at his Board hearing. At the hearing, the Veteran testified that he noticed a decrease in his hearing within one year of after his service in Iraq. The Board finds that the evidence submitted since April 2006, at a minimum, triggers additional assistance to the Veteran.  Shade, 24 Vet. App. at 117.

Although the Board reopens the claims, the Board finds that additional development is necessary before a decision the merits can be rendered.


ORDER

Entitlement to an evaluation not to exceed 30 percent for cervical spine joint space narrowing and anterior intervertebral osteophytes is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating higher than 40 percent can for lumbar spine intervertebral disc space narrowing and desiccation with degenerative bone marrow changes and pain radiating, to left thigh is denied.

Entitlement to a rating higher than 10 percent for mild hallux valgus, left foot, with hammertoe deformity of the second metatarsal's phalangeal joint is denied.

Entitlement to a TDIU for the period January 1 to 19, 2011 is granted.

Entitlement to service connection for a disability characterized as elevated glucose is denied.

New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. The appeal is granted solely to that extent.

New and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. The appeal is granted solely to that extent.


REMAND

Since the Board has reopened the hearing loss and tinnitus claims, a medical examination is needed to determine if the Veteran's hearing loss is causally connected to his in-service noise exposure.

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall arrange an audio examination by an appropriate examiner.  Ask the examiner if there is at least a 50-percent probability that the Veteran's tinnitus is causally connected to his active service, to include combat-related noise exposure?

Ask the examiner to opine further if there is at least a 50-percent probability that the Veteran's bilateral hearing loss is causally connected to his active service, to include whether combat-related noise exposure caused a delayed onset of hearing loss?

Advise the examiner that the Veteran's lay reports of his history and symptoms must be considered by the examiner in rendering the requested opinions.

A full explanation must be provided for any opinion rendered.  If the examiner advises that the requested opinion cannot be provided, an explanation of why not must be provided, to include what additional information would be needed to provide the requested opinion.

2. After all of the above is complete, the AOJ shall review the claims de novo, to include consideration of and application of 38 U.S.C.A. § 1154(b). If the decision remains in any way adverse to the Veteran, issue a Supplemental SOC. Then, if all is in order, return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


